DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are generally narrative and indefinite and appear to be a literal translation into English from a foreign document and have grammatical and idiomatic errors.  
In claim 1, line 8, “are arranged or configured”, line 9 “in each instance”, lines 9 and 10 “are intended for” (two occurrences), lines 12 and 13 “are aligned optionally with reference to the drawing line or to a drawing plane” (it is not clear if any of the method limitations set forth in lines 13-17 are method steps which need to be followed since they are claimed as optional) and line 14 “by means of displacement”.
In claim 3, line 4 “are arranged or configured”, line 5 “in each instance”, line 7 “or at least are disposed in deviating manner”, lines 9 and 10 “are aligned optionally with reference to the drawing line or to a drawing plane”, (it is not clear if any of the method limitations set forth in lines 11-16 are method steps which need to be followed since they are claimed as optional) and lines 10 and 11 “by means of displacement.
In claim 4, line 7 “are arranged or configured”, line 7 “in each instance”, line 9 “are intended for”, line 10, “are intended for”, lines 11 and 12 “can be optionally aligned with reference to the drawing line or to the drawing plane” (it is not clear if any of the apparatus limitations set forth in lines 13-23 are part of the apparatus since they are claimed as optional), line 13 “by means of displacement”, line 18 “are intended for”, line 19 “are intended” and line 22 “in deviating manner”.
In claim 5, line 4 “in each instance”.
In claim 6, line 4 “are intended for”.
In claim 8, line 4 “are guided or are being guided” and line 6 “are aligned or can be aligned”.
In claim 10, line 4 “are aligned or can be aligned”, lines 4 and 5 “wherein preferably” and line 7 “are aligned or can be aligned jointly”.
In claim 11, line 4 “are arranged or configured”.
Claim 1 recites the limitations “the caliber range” in line 2, "the respective drawing tools" in line 14, “the caliber range” in line 15, “the first and the second caliber range” in line 16 and “the respective chain link” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the respective drawing tools" in line 11, “the caliber range accordingly” in line 12 and “the two caliber ranges” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the respective chain link" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the related drawing chain" in line 3 and “the related chain wheel” in lines 6 and 7.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (9,676,016) in view of Seeley (1,904,885).  Stewart discloses a caterpillar track drawing machine (140; Figs. 1 and 2) including drawing chains (152; col. 6, line 40) on chain links (202) for drawing rod or tube workpieces (110; col. 6, lines 1-5) through a die (col. 3, lines 38-44), the drawing chains having drawing tools (214) comprising at least two calibers (Fig. 2, 216,217,218; col. 9, lines 34-46) which are arranged jointly on the chain links (202), the at least two calibers being constructed to accommodate workpieces of different diameters.  The at least two calibers (216,217,218) are aligned with reference to a drawing line (290) passing between the drawing chains.  Regarding claim 8, the drawing chains (152) are guided parallel to the drawing line in circulation around chain wheels (206,208) with the drawing tools (214) aligned perpendicular to the drawing line.  Regarding claims 9 and 10, Stewart discloses a drawing die support (162) and axial movement (arrows 172) of the machine (140; col. 6, lines 45-55).  Regarding claim 11, Stewart discloses that the drawing tools (214) are arranged on blocks (212) of the drawing chains (152).  Stewart does not disclose that the drawing tools are displaced in a direction perpendicular to the drawing line.  Seeley teaches endless chains (10,11) in a caterpillar machine (page 1, col. 1, lines 1-4 and col. 2, lines 65-70) and that the chains (10,11) include tools (26) with a caliber (29) for gripping and conveying a rod workpiece (27) in a drawing line through the drawing chains (Fig. 1).  Seeley teaches displacing the drawing tools (26) in a perpendicular direction (vertically; Figs. 3 and 4; page 2, col. 1, lines 9-14) to the rod conveying horizontal direction in order to change the caliber (29) to grip workpieces of different diameters wherein (27; Fig. 4) is a larger diameter workpiece in a larger caliber range than the smaller diameter workpiece (27; Fig. 3) in a smaller caliber range.  Regarding claim 2, the drawing chain (10) is relaxed by relieving spring pressure from springs (38) and tightened when the caliber has been changed.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the drawing chain of Stewart to change a diameter of at least one of the calibers in a direction perpendicular to the drawing line direction as taught by Seeley in order to individually change a selected caliber range for different diameter workpieces.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Seeley and further in view of Geist (3,567,095).  Geist teaches drawing belts (1,1’) rotating on sprockets (11,12,11’,12’) having multiple calibers (6,6’).  The calibers are constructed to have variable shape (Figs. 5-10) and are constructed to have different calibers (Fig. 11) on each of the drawing belts.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify a shape of the calibers of Stewart as taught by Geist in order to accommodate workpieces of varying shape and size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725